Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on June 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

claims 1-3, and 9-11.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicants do not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicants may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




8.	Claims 1, 4-7, 9, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karpin et al.(US 2014/0015768 A1) (herein after Karpin) in view of Krah(US 2008/0157893 A1).

Regarding claim 9, Karpin teaches an input device(touch screen devices, Para-2) comprising:
 
a sensor electrode(touch screen panel 120  having sensor elements disposed as a two-dimensional matrix, Para-13); and

a processing system(control device 110, fig.1) comprising:

a sensor driver(transmission system 130, or drive interface 140, fig.1) communicatively coupled to the sensor electrode(Para-14: the touch screen system 100 can include a transmission system 130 to generate the drive signals 102 and provide the drive signals 102 to the touch screen panel 120), the sensor driver comprising:

a receiver(reception system 200, fig.1, Para-16; detection device 400, fig.2, Para 19-23) configured to acquire a resulting signal (output signals 104 received from touch screen panel) from the sensor electrode(sensor elements); and

an interference mitigation element(filtering device 230, fig.2) communicatively coupled with the receiver(detection device 400 along with a buffering device 220, fig.2), the interference mitigation element(230) configured to:
 
receive interference data(integrated signals 202 having noise present in the integrated signals 202);

generate an interference estimate from the interference data (Para-24: The detection device 400 can generate a filter selection signal 404 to direct the filtering device 230 to dynamically select a filtering technique for integrated signals 202 based, at least in part, on the amplitude, the frequency, and/or the type of noise present in the touch screen system 100) and a transfer function (linear or non-linear weights, Para-27); and

communicate the interference estimate to the receiver(fig.2, Para-24, 27, 28).
If it is considered that Karpin does not disclose all the claim limitations, especially the limitations, “generate an interference estimate from the interference data and a transfer function” mentioned above in his/her disclosure, then it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of Krah associated with figures 13&14 and related text to teach the claim limitations. Krah teaches a system of noise reduction within an electronic device using automatic frequency modulation wherein interference mitigation element configured to:
 
receive interference data(1302, 1304, 1306, 1308, fig.13, Para 149-151); and generate an interference estimate from the interference data (1310, fig.13, Para-152) and a transfer function(1312, fig.13, Para-152). 

Such combination is desirable as it provides a controller that would monitor an output of a touch sensitive panel and control frequency of input signal to ensure that the touch panel operates at optimal or at least acceptable manner.

Regarding claim 12, Karpin as modified by Krah teaches the input device of claim 9, wherein the interference mitigation element comprises an adaptive filter(dynamic filtering, Para-23, 24, 27-28, Karpin) configured to receive the interference data and generate the interference estimate(Para-23-24, 27&28, Karpin; 1302, 1304, 1306, fig.13, Para 149-152, Krah) .

Regarding claim 13, Karpin as modified by Krah teaches the input device of claim 12, wherein the adaptive filter is further configured to receive sensor data corresponding to the resulting signal from the receiver and the interference estimate is further generated based on the sensor data(Para-23, 24, 27, and 28, Karpin).

Regarding claim 14, Karpin as modified by Krah teaches the input device of claim 13, wherein the adaptive filter is a finite impulse response structure(Para-27, Karpin).

Regarding claim 15, Karpin as modified by Krah teaches the input device of claim 14, wherein the finite impulse response structure comprises filter coefficients(linear or non-linear weighting, Karpin), and wherein the filter coefficients are adjusted based on the sensor data(Para-24, Karpin).

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 9, since both claims recite identical claim limitations with minor wording and insignificant change in terminology.
Claim 4 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations. 

Claim 5 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations. 

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 14, since both claims recite identical claim limitations.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations.  

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 9, since both claims recite identical claim limitations in different formats.

Claim 19 is rejected for the same reason as mentioned in the rejection of claims 12 and 13, since claim 19 recites identical claim limitations of claims 12 and 13 combinedly in different formats. 
Claim 20 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations.  

9.	Claims 2, 3, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karpin et al.(US 2014/0015768 A1) in view of Krah(US 2008/0157893 A1) and further in view of KIM et al. (US 2019/0102017 A1) (herein after KIM).

Regarding claim 10, Karpin as modified by Krah is not found to teach expressly the input device of claim 9, wherein the interference mitigation element is configured to be coupled to a display driver, and wherein the interference data is display data and is received from the display driver.

However, KIM teaches a display device, wherein the interference mitigation element(compensation cirtuis 412, compensational signal generator 4122, fig.8, Para-122; timing controller 410, fig.7, Para-118) is configured to be coupled to a display driver(display driver 400, fig.1, Para-44), and wherein the interference data is display data and is received from the display driver(Para 88-91, 115, 123).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Karpin further with the teaching of KIM to 

Regarding claim 11, Karpin as modified by Krah and KIM teaches the input device of claim 10, wherein the interference mitigation element is configured to be coupled to a source driver of the display driver, and the display data is a subpixel data signal received from the source driver(Para 88-91, 115, 123, KIM).

Claim 2 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations.

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations. 

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations in different formats.

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karpin et al.(US 2014/0015768 A1) in view of Krah(US 2008/0157893 A1) and further in view of Bayramoglu(US 2016/0188034 A1).

Regarding claim 16, Karpin as modified by Krah is not found to teach expressly the input device of claim 9, wherein the transfer function corresponds to one or more circuit characteristics selected from the group consisting of a source driver of a display driver, a data line of a display panel, a reference electrode of the display panel, and the sensor electrode.

However, Bayramoglu teaches a touch detecting panel, wherein the transfer function corresponds to one or more circuit characteristics selected from the group consisting of a source driver of a display driver, a data line of a display panel, a reference electrode of the display panel, and the sensor electrode(Para-36).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Karpin further with the teaching of Bayramoglu to include the feature in order to provide a panel wherein frequency of an input signal is changed to find filter 

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 16, since both claims recite identical claim limitations in different formats.

Examiner Note
11. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692